Citation Nr: 0114697	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospital care from June 29, 1998 to July 
2, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1960 to January 
1964 and from November 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Dallas, Texas.  

The Board notes that the veteran testified before a member of 
the Board via videoconferencing in December 2000.  By letter 
dated in March 2001, the Board informed the veteran that it 
was unable to locate the tape of his hearing and advised him 
to reply if he desired another hearing.  The Board has not 
received a response from the veteran.  The veteran's 
representative submitted a written argument on his behalf in 
May 2001.


REMAND

The veteran seeks payment or reimbursement for the cost of 
unauthorized private hospital care.  To the extent allowable, 
payment or reimbursement of the expenses of care not 
previously authorized, in a private or public hospital not 
operated by VA, may be paid when the veteran received care 
for: a) an adjudicated service-connected disability, b) 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability, 
c) any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, or d) any illness, injury or dental condition in 
the case of a veteran who is participating in a designated 
rehabilitation program and who is medically determined to be 
in need of hospital care or medical services as provided by 
law.  38 U.S.C.A. § 1728(a)(2) (West 1991); 38 C.F.R. § 
17.120(a) (2000).  VA law and regulation also requires that 
1) the care was rendered in a medical emergency, when delay 
would have been hazardous to life or health, and 2) when VA 
or other government facilities are not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a)(1) 
and (3); 38 C.F.R. § 17.120(b) and (c).   

In this case, the veteran was hospitalized at a private 
medical facility from June 29, 1998 to July 2, 1998.  He was 
treated for acute myocardial infarction.  

At the time of the hospitalization, the veteran's service-
connected disabilities were as follows: chronic dysthymic 
disorder with generalized anxiety and schizoid personality, 
rated as 100 percent disabling; duodenal ulcer, rated as 10 
percent disabling; and hemorrhoids and malaria, each rated as 
zero percent disabling.  He was not considered to be 
permanently and totally disabled due to service-connected 
disability.  

In his September 1998 notice of disagreement, the veteran 
alleged that his service-connected psychiatric disability 
directly contributed to his heart condition.  In the May 2001 
informal hearing presentation, the veteran's representative 
stated that the RO had not yet addressed the issue.  The 
Board construes the veteran's statement as an informal claim 
for service connection for a heart disorder secondary to his 
service-connected psychiatric disability.  This matter must 
be referred to the appropriate VA regional office (RO) for 
necessary development and adjudication.      

However, the Board recognizes that the outcome of the 
adjudication of the secondary service connection claim may 
significantly impact the disposition of the veteran's claim 
for payment of the unauthorized private medical expenses.  
Claims that are so related to each other should not be 
subject to piecemeal decision-making or appellate litigation.  
See generally Parker v. Brown , 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992).  Accordingly, 
the Board defers any appellate review pending adjudication by 
the RO of the secondary service connection claim and 
readjudication by the VAMC of the claim for entitlement to 
payment or reimbursement for the cost of unauthorized private 
hospital care.    

Finally, the Board observes that recently enacted legislation 
has, inter alia, enhanced VA's duty to assist a veteran in 
developing facts pertinent to his claim and expanded on VA's 
duty to notify the veteran and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
On remand, the VAMC should ensure compliance with the 
applicable provisions as required by law.  

Accordingly, the case is REMANDED for the following action:	

Following the RO's adjudication of the 
veteran's claim for service connection 
for a heart disorder secondary to his 
service-connected psychiatric disability, 
the VAMC should readjudicate the claim 
for entitlement to payment or 
reimbursement for the cost of 
unauthorized private hospital care from 
June 29, 1998 to July 2, 1998.  If the 
disposition of the claim remains 
unfavorable to the veteran, the VAMC 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


